DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 01/14/2022 have been entered. Claims 1-4 and 6-20 remain pending in the application. The amendments overcome the rejection under 35 USC 112(d) set forth in the previous office action mailed on 11/17/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Natof on 01/19/2022.
The application has been amended as follows: 
Amend claim 11:
A surgical clip applier, comprising: a handle assembly including a housing and a trigger operably coupled to the housing; an elongated assembly extending distally from the handle assembly, the elongated assembly including: an outer shaft; an end effector assembly disposed partially within and extending distally from the outer shaft, the end effector assembly including first and second spaced-apart arms and first and second jaws disposed at free ends of the first and second spaced-apart arms, respectively, wherein the first and second spaced-apart arms are affixed to the outer shaft, wherein the first and second spaced apart arms are joined to one another via a proximal base, wherein a first pin engaged with the outer shaft extends at least partially through [[an]] a first aperture of the proximal base to affix the first arm to the outer shaft, wherein a second pin engaged with the outer shaft extends at least partially through [[an]] a second aperture of the proximal base to affix the second arm to the outer shaft; and an inner drive sleeve disposed within the outer shaft including a bearing assembly slidably disposed about the end effector assembly, the bearing assembly including at least one first ball bearing positioned adjacent the first spaced-apart arm and at least one second ball bearing positioned adjacent the second spaced-apart arm, wherein actuation of the trigger slides the bearing assembly from a proximal position to a distal position rolling the at least one first ball bearing and the at least one second ball bearing about the first and second spaced-apart arms, respectively, to urge the first and second spaced-apart arms towards one another, thereby moving the first and second jaws from a spaced-apart position to an approximated position to apply a surgical clip about tissue disposed between the first and second jaws.
Amend claim 19:
The surgical clip applier according to claim 11, wherein is fixed relative to the outer shaft.
REASONS FOR ALLOWANCE
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious an elongated assembly of a surgical clip applier including a ferrule having a rectangular cross-section, and at least one first ball bearing and at least one second ball bearing configured such that sliding of the bearing assembly rolls the first and second bearings about the first and second arms, in combination with the remaining limitations of the claim. Applicant’s arguments, see pages 7-9 filed on 01/14/2022 regarding the previous rejection in view of Duff/Pool/Schulz are persuasive. Particularly, modifying the device of Duff/Pool from a circular cross section to a rectangular cross section without destroying the intended purpose of the device would .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771